Exhibit 10.52

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement amends and restates the Employment Agreement made and
entered into on the 1st day of July, 2010, among CSG SYSTEMS INTERNATIONAL, INC.
(“CSGS”), a Delaware corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware
corporation, and MICHAEL HENDERSON (the “Executive”). CSGS and Systems
collectively are referred to in this Employment Agreement as the “Companies”.
The effective date of Paragraph 10(l) and Paragraphs 10(m)(i)(7) and 10(m)(i)(8)
as hereby amended and set forth in this Employment Agreement is March 16, 2011.
The effective date of all other provisions of this Employment Agreement remains
July 1, 2010.

* * *

WHEREAS, the Companies and the Executive entered into an original Employment
Agreement, effective as of July 1, 2010, setting forth the terms of the
Executive’s employment with the Companies (the “Original Agreement”);

WHEREAS, CSGS and the Executive entered into two separate Restricted Stock Award
Agreements on July 19, 2010, covering 17,500 shares each of common stock of CSGS
(the “RSA Agreements”);

WHEREAS, the Companies agree that it is in the best interest of the Companies to
amend the Original Agreement and the RSA Agreements to eliminate the potential
tax gross-up payments to the Executive, if any, relating to “excess parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended;

WHEREAS, the Executive believes that it is in the best interest of the Executive
to amend the Original Agreement and the RSA Agreements, in consideration of a
payment from the Companies to the Executive in the amount of $175,000, (less
legally permitted payroll-related deductions made in the normal course) the
sufficiency of which is hereby acknowledged, and which shall be paid as soon as
practicable after the execution of this Agreement;

WHEREAS, the Companies and the Executive desire to amend the Original Agreement
as set forth herein to: (i) amend Paragraph 10(l) of the Original Agreement to
eliminate potential gross-up payments from the Companies to the Executive in
connection with a change of control; (ii) amend Paragraph 10(l) of the Original
Agreement to limit the amount of potential excess parachute payments to the
Executive to the greater benefit to the Executive on an after-tax basis; and
(iii) amend Paragraphs 10(m)(i)(7) and 10(m)(i)(8) of the Original Agreement to
eliminate the time and form of payment with respect to potential gross-up
payments; and to amend the RSA Agreements as set forth herein in Paragraph
10(l).

NOW, THEREFORE, the Companies and the Executive agree as follows:

1. Employment and Duties. Each of the Companies hereby employs the Executive as
Executive Vice President-Sales and Marketing throughout the term of this
agreement and agrees during the term of this agreement to cause the Executive
from time to time to be elected or appointed to such corporate offices or
positions, and the Executive accepts such employment.

 

Henderson Employment Agreement Amendment March 2011 (final)



--------------------------------------------------------------------------------

Execution Copy

 

The duties and responsibilities of the Executive shall include the duties and
responsibilities of the Executive’s corporate offices and positions referred to
in the preceding sentence which are set forth in the respective bylaws of the
Companies from time to time and such other duties and responsibilities
consistent with the Executive’s corporate offices and positions referred to in
the preceding sentence and this agreement which the Board of Directors of CSGS
(the “Board”) or the Chief Executive Officer of CSGS from time to time may
assign to the Executive. If the Executive is elected or appointed as a director
of CSGS or Systems or as an officer or director of any of the respective
subsidiaries of the Companies during the term of this agreement, then he also
shall serve in such capacity or capacities but without additional compensation.

2. Term of Employment. The employment of the Executive under this agreement
shall begin on July 19 and shall continue until the first to occur of (a) the
Executive’s death, (b) the effective date of the Executive’s voluntary
resignation as an employee of the Companies, (c) the effective date of the
termination of the Executive’s employment by the Companies by reason of the
Executive’s disability pursuant to Paragraph 10(b) of this agreement, (d) the
effective date of the termination of the Executive’s employment by the Companies
for cause pursuant to Paragraph 10(c) of this agreement, (e) the effective date
of the termination of the Executive’s employment by the Companies for any reason
other than cause or the Executive’s death or disability pursuant to
Paragraph 10(d) or Paragraph 10(e) of this agreement, or (f) the effective date
of the termination of the Executive’s employment pursuant to Paragraph 10(f) of
this agreement. Upon the termination of the employment of the Executive under
this agreement, the applicable provisions of Paragraph 10 of this agreement
shall become effective; and the Companies and the Executive thereupon and
thereafter shall comply with the applicable provisions of Paragraph 10 of this
agreement.

3. Place of Employment. Regardless of the location of the executive offices of
the Companies during the term of this agreement, the Companies shall maintain a
suitably staffed office for the Executive in the Denver, Colorado, metropolitan
area during the term of this agreement; and the Executive will not be required
without his consent to relocate or transfer his executive office or principal
residence from the immediate vicinity of the Denver, Colorado, metropolitan
area.

4. Base Salary. For all services to be rendered by the Executive pursuant to
this agreement, the Companies shall pay the Executive a base salary (the “Base
Salary”). The Companies shall pay the Base Salary for 2010 at the annual rate of
$325,000.00 and shall pay the Base Salary for each subsequent calendar year at
an annual rate which is not less than the annual rate of the Executive’s Base
Salary in effect on December 31 of the immediately preceding calendar year. The
Executive’s annual incentive bonus provided for in Paragraph 5 and all other
compensation and benefits to which the executive is or may become entitled
pursuant to this agreement or under any plans or programs of the Companies shall
be in addition to the Base Salary.

5. Annual Incentive Bonus. As soon as practicable after the execution of this
agreement, the Chief Executive Officer of CSGS or his delegate shall establish
an incentive bonus program for the Executive for 2010. Such incentive bonus
program for 2010 shall reflected either in a written supplement to this
agreement signed by the Companies and the Executive or in such other form as the
Companies customarily use for such purpose. The same

 

Henderson Employment Agreement Amendment March 2011 (final)

2



--------------------------------------------------------------------------------

Execution Copy

 

procedure shall be followed for subsequent calendar years during the term of
this agreement, so that an annual incentive bonus program for the Executive will
be in effect throughout the term of this agreement. The Executive and the
Companies understand and acknowledge that, among other things, such incentive
bonus program will involve achievement by the Companies or a particular division
of the Companies of various financial objectives, which may include but are not
limited to revenues and earnings, and also may include achievement by the
Companies or a particular division of the Companies of various non-financial
objectives. Such incentive bonus program for each calendar year shall provide
the opportunity for the Executive to earn an incentive bonus of not less than
sixty-five percent (65%) of the Executive’s Base Salary for such calendar year
if the agreed upon objectives are fully achieved. The Board from time to time in
its discretion also may establish incentive compensation programs for the
Executive covering periods of more than one (1) year, and any such program (if
established) shall be in addition to the annual incentive bonus program required
by this Paragraph 5.

6. Expenses. During the term of this agreement, the Executive shall be entitled
to prompt reimbursement by the Companies of all reasonable ordinary and
necessary travel, entertainment, and other expenses incurred by the Executive
(in accordance with the policies and procedures established by the Companies for
their respective senior executive officers) in the performance of the
Executive’s duties and responsibilities under this agreement; provided, that the
Executive shall properly account for such expenses in accordance with the
policies and procedures of the Companies, which may include but are not limited
to itemized accountings.

7. Other Benefits. During the term of this agreement, the Companies shall
provide to the Executive and the Executive’s eligible dependents at the expense
of the Companies individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage, in each case
at least as favorable as those coverages which are provided to other executive
vice presidents of the Companies. During the term of this agreement, the
Executive also shall be entitled to participate in the Wealth Accumulation Plan
of the Companies and such other benefit plans or programs which the Companies
from time to time may make available to their executive officers and/or
employees generally (except, if applicable, any programs in which executive
officers of CSGS are not eligible to participate because of securities law
restrictions).

8. Vacations and Holidays. During the term of this agreement, the Executive
shall be entitled to paid vacations and holidays in accordance with the policies
of the Companies in effect from time to time for their respective senior
executive officers, but in no event shall the Executive be entitled to less than
four (4) weeks of vacation during each calendar year.

9. Full-Time Efforts and Other Activities. During the term of this agreement, to
the best of his ability and using all of his skills, the Executive shall devote
substantially all of his working time and efforts during the normal business
hours of the Companies to the business and affairs of the Companies and to the
diligent and faithful performance of the duties and responsibilities assigned to
him pursuant to this agreement, except for vacations, holidays, and sick days.
However, the Executive may devote a reasonable amount of his time to civic,
community, or charitable activities, to service on the governing bodies or
committees of trade associations or similar organizations of which either or
both of the Companies are members, and, with the prior approval of the Board,
the Chief Executive Officer of CSGS, or the President of

 

Henderson Employment Agreement Amendment March 2011 (final)

3



--------------------------------------------------------------------------------

Execution Copy

 

CSGS, to serve as a director of other corporations and to other types of
activities not expressly mentioned in this paragraph, so long as the activities
referred to in this sentence do not materially interfere with the proper
performance of the Executive’s duties and responsibilities under this agreement.
The Executive also shall be free to manage and invest his assets in such manner
as will not require any substantial services by the Executive in the conduct of
the businesses or affairs of the entities or in the management of the properties
in which such investments are made, so long as such activities do not materially
interfere with the proper performance of the Executive’s duties and
responsibilities under this agreement. At all times during the term of this
agreement, the Executive shall comply with the requirements of the then current
Code of Business Conduct and Ethics of CSGS. At all times during the term of
this agreement, the Executive shall comply with the requirements of the then
current Code of Business Conduct and Ethics of CSGS.

10. Termination of Employment.

(a) Termination Because of Death. The Executive’s employment by the Companies
under this agreement shall terminate upon the Executive’s death. If the
Executive’s employment under this agreement terminates because of his death,
then the Executive’s estate or his beneficiaries (as the case may be) shall be
entitled to receive the following compensation and benefits from the Companies:

 

  (i) The Base Salary through the date of the Executive’s death;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which his death occurs (computed as if the Executive were
employed by the Companies throughout such calendar year), based upon the number
of days in such calendar year elapsed through the date of the Executive’s death
as a proportion of 365, to be paid at the same time that such incentive bonus
would have been paid had the Executive’s death not occurred and the Executive
had continued to be employed by the Companies;

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the date of the Executive’s death; and

 

  (iv) Any other benefits payable by reason of the Executive’s death, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the date of the Executive’s death;
provided, that (i) no shares of restricted stock or other equity award granted
to the Executive by CSGS prior to the Executive’s death which has not vested in
the Executive as of the date of the Executive’s death shall vest in the
Executive or the Executive’s estate or beneficiaries after the date of the
Executive’s death and (ii) no stock option granted to the Executive by CSGS
prior to the Executive’s death shall be exercisable by the Executive’s estate or
beneficiaries after the date of the Executive’s death except as expressly
permitted by the provisions of the applicable stock option agreement.

 

Henderson Employment Agreement Amendment March 2011 (final)

4



--------------------------------------------------------------------------------

Execution Copy

 

(b) Termination Because of Disability. If the Executive becomes incapable by
reason of physical injury, disease, or mental illness of substantially
performing his duties and responsibilities under this agreement for a continuous
period of six (6) months or more or for more than one hundred eighty (180) days
in the aggregate (whether or not consecutive) during any 12-month period, then
at any time after the elapse of such six-month period or such 180 days, as the
case may be, the Board may terminate the Executive’s employment by the Companies
under this agreement. The effective date of the termination of the Executive’s
employment pursuant to this subparagraph (b) is referred to in this
paragraph (b) as the “Termination Effective Date”). If the Executive’s
employment under this agreement is terminated by the Board because of such
disability on the part of the Executive, then the Executive shall be entitled to
receive the following compensation and benefits from the Companies:

 

  (i) The Base Salary through the Termination Effective Date;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which such termination occurs (computed as if the Executive
were employed by the Companies throughout such calendar year), based upon the
number of days in such calendar year elapsed through the Termination Effective
Date as a proportion of 365, to be paid at the same time that such incentive
bonus would have been paid if such termination had not occurred and the
Executive had continued to be employed by the Companies;

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Effective Date;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the Termination Effective Date and on the same terms as
were in effect on the date immediately preceding the Termination Effective Date,
but only to the extent that such continued participation by the Executive is
permitted under the terms and conditions of such plans (unless such continued
participation is restricted or prohibited by applicable governmental regulations
governing such plans), until the first to occur of the cessation of such
disability, the Executive’s death, the Executive’s attainment of age sixty-five
(65), or (separately with respect to the termination of each benefit) the
provision of a substantially equivalent benefit to the Executive by another
employer of the Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance, and

 

  (3) Group long-term disability insurance;

and

 

Henderson Employment Agreement Amendment March 2011 (final)

5



--------------------------------------------------------------------------------

Execution Copy

 

  (v) Any other benefits payable by reason of the Executive’s disability, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Effective Date; provided,
that (i) the Executive shall not be entitled to make any contributions to a
401(k) plan of the Companies for periods after the Termination Effective Date,
(ii) the Companies will have no obligation to make any contributions to a 401(k)
plan of the Companies for the benefit of the Executive for periods after the
Termination Effective Date, (iii) no shares of restricted stock or other equity
award granted to the Executive by CSGS prior to the Termination Effective Date
which has not vested in the Executive as of the Termination Effective Date shall
vest in the Executive after the Termination Effective Date, and (iv) no stock
option granted to the Executive by CSGS prior to the Termination Effective Date
shall be exercisable by the Executive after the Termination Effective Date
except as expressly permitted by the provisions of the applicable stock option
agreement.

For purposes of this subparagraph (b), decisions with respect to the Executive’s
disability shall be made by the Board, using its reasonable good faith judgment;
and, in making any such decision, the Board shall be entitled to rely upon the
opinion of a duly licensed and qualified physician selected by a majority of the
members of the Board who are not employees of either of the Companies or any of
their respective subsidiaries.

(c) Termination for Cause. The Board may terminate the Executive’s employment by
the Companies under this agreement for cause; however, for purposes of this
agreement “cause” shall mean only (i) the Executive’s confession or conviction
of theft, fraud, embezzlement, or other crime involving dishonesty, (ii) the
Executive’s certification of materially inaccurate financial or other
information pertaining to the Companies (or either of them) or any of the
respective subsidiaries of the Companies with actual knowledge of such
inaccuracies on the part of the Executive, (iii) the Executive’s refusal or
willful failure to cooperate with an investigation by a governmental agency
pertaining to the financial or other business affairs of the Companies (or
either of them) or any of the respective subsidiaries of the Companies unless
such refusal or willful failure is based upon a written direction of the Board
or the written advice of counsel, (iv) the Executive’s excessive absenteeism
(other than by reason of physical injury, disease, or mental illness) without a
reasonable justification and failure on the part of the Executive to cure such
absenteeism within twenty (20) days after the Executive’s receipt of a written
notice from the Board or the Chief Executive Officer of CSGS setting forth the
particulars of such absenteeism, (v) material violation by the Executive of the
provisions of Paragraph 11, (vi) habitual and material negligence by the
Executive in the performance of his duties and responsibilities under or
pursuant to this agreement and failure on the part of the Executive to cure such
negligence within twenty (20) days after his receipt of a written notice from
the Board or the Chief Executive Officer of CSGS setting forth in reasonable
detail the particulars of such negligence, (vii) material non-compliance by the
Executive with his obligations under Paragraph 9 and failure to correct such
non-compliance within twenty (20) days after the Executive’s receipt of a
written notice from the Board or the Chief Executive Officer of CSGS setting
forth in reasonable detail the particulars of such non-compliance,
(viii) material failure by the Executive to comply with a lawful directive of
the Board or the

 

Henderson Employment Agreement Amendment March 2011 (final)

6



--------------------------------------------------------------------------------

Execution Copy

 

Chief Executive Officer of CSGS and failure to cure such non-compliance within
twenty (20) days after the Executive’s receipt of a written notice from the
Board or the Chief Executive Officer of CSGS setting forth in reasonable detail
the particulars of such non-compliance, (ix) a material breach by the Executive
of any of his fiduciary duties to the Companies (or either of them) or any of
the respective subsidiaries of the Companies and, if such breach is curable, the
Executive’s failure to cure such breach within twenty (20) days after the
Executive’s receipt of a written notice from the Board or the Chief Executive
Officer of CSGS setting forth in reasonable detail the particulars of such
breach, or (x) willful misconduct or fraud on the part of the Executive in the
performance of the Executive’s duties under this agreement as determined in good
faith by the Board. In no event shall the results of operations of the Companies
or any business judgment made in good faith by the Executive constitute an
independent basis for termination for cause of the Executive’s employment under
this agreement. Any termination of the Executive’s employment for cause must be
authorized by a majority vote of the Board taken not later than six (6) months
after a majority of the members of the Board (other than the Executive) have
actual knowledge of the occurrence of the event or conduct constituting the
cause for such termination. The effective date of the termination of the
Executive’s employment pursuant to this subparagraph (c) is referred to in this
subparagraph (c) as the “Termination Effective Date”. If the Executive’s
employment under this agreement is terminated by the Board for cause, then the
Executive shall be entitled to receive the following compensation and benefits
from the Companies:

 

  (i) The Base Salary through the Termination Effective Date;

 

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Effective Date; and

 

  (iii) Any other benefits payable to the Executive upon his termination for
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the Termination Effective Date;
provided, that (i) the Executive shall not be entitled to make any contributions
to a 401(k) plan of the Companies for periods after the Termination Effective
Date, (ii) the Companies will have no obligation to make any contributions to a
401(k) plan of the Companies for the benefit of the Executive for periods after
the Termination Effective Date, (iii) no shares of restricted stock or other
equity award granted to the Executive by CSGS prior to the Termination Effective
Date which has not vested in the Executive as of the Termination Effective Date
shall vest in the Executive after the Termination Effective Date, and (iv) no
stock option granted to the Executive by CSGS prior to the Termination Effective
Date shall be exercisable by the Executive after the Termination Effective Date
except as expressly permitted by the provisions of the applicable stock option
agreement.

(d) Termination Without Cause Prior to a Change of Control. If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive’s
employment under this agreement for any reason other than cause or the
Executive’s death or disability (the effective date of the termination of the
Executive’s employment pursuant to this

 

Henderson Employment Agreement Amendment March 2011 (final)

7



--------------------------------------------------------------------------------

Execution Copy

 

subparagraph (d) being referred to in this subparagraph (d) as the “Termination
Effective Date”), then the Executive shall be entitled to receive the following
compensation, benefits, and other payments from the Companies:

 

  (i) The Base Salary through that date which is one (1) year after the
Termination Effective Date (the “Salary Ending Date”), to be paid at the same
times that the Base Salary would have been paid if such termination had not
occurred; provided, that if the Executive commences employment with another
employer, whether as an employee or as a consultant, prior to the Salary Ending
Date (for purposes of this Paragraph 10, the “Other Employment”), then such
payments of the Base Salary shall be reduced from time to time by the aggregate
amount of salary, cash bonus, and consulting fees received or receivable by the
Executive from the Other Employment for services performed by him during the
period from the commencement of the Other Employment through the Salary Ending
Date;

 

  (ii) An amount equal to one hundred fifteen percent (115%) of the Base Salary
in effect on the Termination Effective Date, one half (1/2) of such amount to be
paid, without interest, not later than thirty (30) days after the Termination
Effective Date and the other one-half (1/2) of such amount to be paid, without
interest, one (1) year after the Termination Effective Date.

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Effective Date;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the Termination Effective Date and on the same terms as
were in effect on the date immediately preceding the Termination Effective Date,
but only to the extent that such continued participation by the Executive is
permitted under the terms and conditions of such plans (unless such continued
participation is restricted or prohibited by applicable governmental regulations
governing such plans), until the first to occur of the Salary Ending Date or
(separately with respect to the termination of each benefit) the provision of a
substantially equivalent benefit to the Executive by another employer of the
Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance, and

 

  (3) Group long-term disability insurance;

 

  (v)

Any other benefits payable to the Executive upon his termination without cause,
or to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination

 

Henderson Employment Agreement Amendment March 2011 (final)

8



--------------------------------------------------------------------------------

Execution Copy

 

 

Effective Date; provided, that (i) the Executive shall not be entitled to make
any contributions to a 401(k) plan of the Companies for periods after the
Termination Effective Date, (ii) the Companies will have no obligation to make
any contributions to a 401(k) plan of the Companies for the benefit of the
Executive for periods after the Termination Effective Date, (iii) no shares of
restricted stock or other equity award granted to the Executive by CSGS prior to
the Termination Effective Date which has not vested in the Executive as of the
Termination Effective Date shall vest in the Executive after the Termination
Effective Date, and (iv) no stock option granted to the Executive by CSGS prior
to the Termination Effective Date shall be exercisable by the Executive after
the Termination Effective Date except as expressly permitted by the provisions
of the applicable stock option agreement; and

 

  (vi) Reimbursement of all of the Executive’s relocation costs and expenses for
a move back to the Greater Rochester, NY area in substantially the same manner
and to substantially the same extent as relocation expenses were covered for
Executive’s move to the Denver, Colorado area, but without any obligation of the
Executive to repay to the Companies any portion of such reimbursement.

(e) Termination Without Cause After a Change of Control. If, after the
occurrence of a Change of Control, the Companies or any Permitted Assignee
terminates the Executive’s employment under this agreement for any reason other
than cause or the Executive’s death or disability (the effective date of the
termination of the Executive’s Employment pursuant to this subparagraph (e)
being referred to in this subparagraph (e) as the “Termination Effective Date”),
then the Executive shall be entitled to receive from the Companies and the
Permitted Assignee, if any (all of whom shall be jointly and severally liable
therefor), all of the compensation, benefits, and other payments from the
Companies which are described and provided for in subparagraph (d) of this
Paragraph 10 (as modified by this subparagraph (e)); provided, however, that
(i) for purposes of this subparagraph (e) the Salary Ending Date shall be two
(2) years after the Termination Effective Date, and the aggregate Base Salary
payable under subparagraph (d)(i) (as modified by this subparagraph (e)) for all
periods through the Salary Ending Date shall be paid to the Executive in a lump
sum without regard to Other Employment not later than thirty (30) days after the
Termination Effective Date and (ii) the amount payable under
subparagraph (d)(ii) (as modified by this subparagraph (e) shall be one hundred
sixty-five percent (165%) of the Base Salary in effect on the Termination
Effective Date and shall be paid to the Executive in a lump sum not later than
thirty (30) days after the Termination Effective Date.

(f) Constructive Termination. If at any time during the term of this agreement
the Board, the Chief Executive Officer of CSGS, the President of CSGS, or a
Permitted Assignee (i) materially alters the duties and responsibilities of the
Executive provided for in Paragraph 1 or (ii) assigns to the Executive duties
and responsibilities materially inappropriate to an executive vice president of
the Companies without the Executive’s written consent, then, at the election of
the Executive (such election to be made by written notice from the Executive to
the Board or the Permitted Assignee, as may be appropriate in the
circumstances), (x) such action by the Board,

 

Henderson Employment Agreement Amendment March 2011 (final)

9



--------------------------------------------------------------------------------

Execution Copy

 

the Chief Executive Officer of CSGS, the President of CSGS, or such Permitted
Assignee shall constitute a constructive termination of the Executive’s
employment by the Companies for a reason other than cause (the “Constructive
Termination”), (y) the Executive thereupon may resign from his offices and
positions with the Companies and shall not be obligated to perform any further
services of any kind to or for the Companies, and (z) the Executive shall be
entitled to receive from the Companies (and the Permitted Assignee, if
applicable) at the applicable times all of the compensation, benefits, and other
payments described in subparagraph (d) or subparagraph (e) of this Paragraph 10
(whichever may be applicable), as if the effective date of the Executive’s
resignation were the effective date of his termination of employment for
purposes of determining such compensation, benefits, and other payments.
Notwithstanding the foregoing provisions of this subparagraph (f), before
exercising any of his rights pursuant to the preceding sentence, the Executive
shall give written notice to the Chief Executive Officer of CSGS setting forth
the Executive’s intent to exercise such rights and specifying the Constructive
Termination which the Executive claims to be the basis for such intended
exercise; and the Companies shall have twenty (20) days after the Chief
Executive Officer has received such notice to take such actions, if any, as the
Companies may deem appropriate to eliminate such claimed Constructive
Termination (without thereby admitting that a Constructive Termination had
occurred). If the Companies so act to eliminate such claimed Constructive
Termination, then the Executive shall not have any rights under this
subparagraph (f) with respect to the claimed Constructive Termination.

(g) Voluntary Resignation. If the Executive voluntarily resigns as an employee
of the Companies and thereby voluntarily terminates his employment under this
agreement and if none of subparagraphs (a) through (f) of this Paragraph 10 is
applicable to such termination (the effective date of the termination of the
Executive’s employment pursuant to this subparagraph (g) being referred to in
this subparagraph (g) as the “Termination Effective Date”), then the Executive
shall be entitled to receive only the following compensation, benefits, and
other payments from the Companies:

 

  (i) The Base Salary through the Termination Effective Date;

 

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the Termination Effective Date;

 

  (iii) If (and only if) the Executive’s voluntary resignation is effective on
December 31 of a particular calendar year, the Executive’s annual incentive
bonus (if any) for such calendar year, to be paid in accordance with the regular
schedule for its payment; and

 

  (iv)

Any other benefits payable to the Executive upon his voluntary resignation, or
to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Effective Date; provided,
that (i) the Executive shall not be entitled to make any contributions to a
401(k) plan of the Companies for periods after the Termination Effective Date,
(ii) the Companies will have no obligation to make any contributions to a 401(k)
plan of the Companies for the benefit of the Executive for periods after the
Termination Effective

 

Henderson Employment Agreement Amendment March 2011 (final)

10



--------------------------------------------------------------------------------

Execution Copy

 

 

Date, (iii) no shares of restricted stock or other equity award granted to the
Executive by CSGS prior to the Termination Effective Date which has not vested
in the Executive as of the Termination Effective Date shall vest in the
Executive after the Termination Effective Date, and (iv) no stock option granted
to the Executive by CSGS prior to the Termination Effective Date shall be
exercisable by the Executive after the Termination Effective Date except as
expressly permitted by the provisions of the applicable stock option agreement.

The Executive understands and agrees that if this subparagraph (g) is applicable
to the termination of the Executive’s employment with the Companies, then,
unless his voluntary resignation is effective on December 31 of a particular
calendar year, the Executive will not be entitled to any annual incentive bonus
for the calendar year in which his voluntary resignation becomes effective.

(h) Liquidated Damages. The Executive agrees to accept the compensation,
benefits, and other payments provided for in subparagraph (d), subparagraph (e),
or subparagraph (f) of this Paragraph 10, as the case may be, as full and
complete liquidated damages for any breach of this agreement resulting from the
actual or constructive termination by the Companies of the Executive’s
employment under this agreement for a reason other than cause or the Executive’s
death or disability; and the Executive shall not have and hereby waives and
relinquishes any other rights or claims in respect of such breach.

(i) Notice of Other Employment and of Benefits. The Executive promptly shall
notify the Companies in writing of (i) the Executive’s acceptance of the Other
Employment referred to in subparagraph (d) of this Paragraph 10, (ii) the
effective date of such Other Employment, and (iii) the amount of salary, cash
bonus, and consulting fees which the Executive receives or is entitled to
receive from the Other Employment for services performed by the Executive during
the period from the commencement of the Other Employment through the Salary
Ending Date. Whenever relevant for purposes of this Paragraph 10, the Executive
also promptly shall notify the Companies of the Executive’s receipt from another
employer of any benefits of the types referred to in subparagraphs (b)(iv) and
(d)(iv) of this Paragraph 10. Such information shall be updated by the Executive
whenever necessary to keep the Companies informed on a current basis.

(j) Modification of Benefit Plans or Programs. Nothing contained in this
Paragraph 10 shall obligate the Companies to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan or program referred
to in subparagraph (b)(iv) or (d)(iv) of this Paragraph 10 so long as such
actions are similarly applicable to senior executives of the Companies
generally.

(k) Rights of Estate. If the Executive dies prior to his receipt of all of the
cash payments to which he may be entitled pursuant to subparagraphs (b), (c),
(d), (e), (f), or (g) of this Paragraph 10 if any such subparagraph becomes
applicable, then the unpaid portion of such cash payments shall be paid by the
Companies to the personal representative of the Executive’s estate at the same
time or times that the payments would have been made to the Executive if he
still were living.

 

Henderson Employment Agreement Amendment March 2011 (final)

11



--------------------------------------------------------------------------------

Execution Copy

 

(l) Limitation on Payments. Notwithstanding any other provision of this
agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Companies to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this agreement, the RSA Agreements or otherwise (the “Payments”), constitute
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and any regulations thereunder,
(collectively, “Section 280G”)) that would be subject to the excise tax imposed
by Section 4999 of the Code or any successor provision (collectively, “Section
4999”) or any interest or penalties with respect to such excise tax (the total
excise tax, together with any interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”)), then the Payments shall be
either (i) delivered in full, or (ii) delivered to such lesser extent that would
result in no portion of the Payments being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable Federal, state or
local income and employment taxes and the Excise Tax, results in the receipt by
the Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Paragraph 10(l), such Payments shall be reduced such that the reduction of
compensation to be provided to the Executive as a result of this Paragraph 10(l)
is minimized. In applying this principle, the reduction in amounts or benefits
subject to Section 409A of the Code shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). The
reduction, if any, in other amounts or benefits shall be determined in
accordance with any applicable legal requirements. All calculations required
pursuant to this Paragraph 10(l) shall be performed in good faith by nationally
recognized registered public accountants or tax counsel selected and paid for by
the Companies. Further, the Companies, as authorized by the Compensation
Committee of CSGS, and the Executive agree that this Paragraph 10(l) is
expressly intended to, and hereby does, modify and amend Section 15(d) of each
RSA Agreement dated July 19, 2010, to delete Section 15(d) from each RSA
Agreement.

(m) Section 409A; Time and Form of Payments and Benefits. The parties intend
that each payment and benefit provided to the Executive upon the termination of
employment of the Executive pursuant to this Paragraph 10 either shall be
eligible for certain regulatory exceptions to the limitations imposed on
deferred compensation by Section 409A of the Code or shall comply with the
requirements of Section 409A of the Code. The purpose of this subparagraph (m)
is solely to enable this agreement to comply with, or be eligible for one or
more exceptions from, the requirements of Section 409A of the Code.

 

  (i) Time and Form of Payment. Each of the following amounts payable to the
Executive under this agreement shall constitute a separate payment for purposes
of Section 409A of the Code:

 

  (1) Each pay period installment of Base Salary payable to the Executive
pursuant to subparagraphs 10(d)(i) or 10(f) (each such installment, a “Salary
Continuation Payment”).

 

Henderson Employment Agreement Amendment March 2011 (final)

12



--------------------------------------------------------------------------------

Execution Copy

 

  •  

Each Salary Continuation Payment shall be paid in accordance with the payroll
payment schedule of the Companies in effect on the effective date of the
Executive’s termination of employment with the Companies.

 

  (2) Any annual incentive bonus payable to the Executive pursuant to
subparagraph 10(g)(iii) (“Full Termination Year Bonus”).

 

  •  

Any Full Termination Year Bonus shall be paid during the calendar year
immediately following the calendar year in which the effective date of the
Executive’s termination of employment with the Companies occurs, such payment to
be made on the date when such bonuses are normally paid by the Companies (but in
no event after the end of the calendar year immediately following the calendar
year in which the Executive’s termination of employment with the Companies is
effective).

 

  (3) Any pro rata portion of the Executive’s annual incentive bonus for the
calendar year of the Executive’s termination of employment pursuant to
subparagraphs 10(a)(ii) or 10(b)(ii) (“Pro-Rated Termination Year Bonus”).

 

  •  

Any Pro-Rated Termination Year Bonus shall be paid during the calendar year
immediately following the calendar year in which the effective date of the
Executive’s termination of employment with the Companies occurs, such payment to
be made on the date when such bonuses are normally paid by the Companies (but in
no event after the end of the calendar year immediately following the calendar
year in which the Executive’s termination of employment with the Companies is
effective).

 

  (4) Any Base Salary amount payable pursuant to subparagraphs 10(e)(i) or 10(f)
(“Lump Sum Salary”).

 

  •  

Any Lump Sum Salary shall be paid not later than thirty (30) days following the
effective date of the Executive’s termination of employment with the Companies.

 

  (5) Any amounts payable in two (2) installments as a percentage of the
Executive’s Base Salary pursuant to subparagraphs 10(d)(ii) or 10(f)
(“Percentage Base Amount”).

 

  •  

One-half (1/2) of any Percentage Base Amount shall be paid not later than thirty
(30) days after the effective date of the Executive’s termination of employment
with the

 

Henderson Employment Agreement Amendment March 2011 (final)

13



--------------------------------------------------------------------------------

Execution Copy

 

 

Companies, and the other one-half (1/2) of any Percentage Base Amount shall be
paid on the date that is one (1) year after the effective date of the
Executive’s termination of employment with the Companies.

 

  (6) Any amounts payable in a lump sum as a percentage of the Executive’s Base
Salary pursuant to subparagraphs 10(e)(ii) or 10(f) (“Lump Sum Percentage Base
Amount”).

 

  •  

Any Lump Sum Percentage Base Amount shall be paid not later than thirty
(30) days after the effective date of the Executive’s termination of employment
with the Companies.

 

  (7) [Removed]

 

  (8) [Removed]

 

  (ii) Continuation of Benefits. Subparagraphs 10(b)(iv), 10(d)(iv), 10(e), and
10(f) provide for continued participation by the Executive in designated health
and welfare benefit programs of the Companies for a specified period. The
parties intend that any in-kind benefits or reimbursement of expenses incurred
by the Executive with respect to the continuation of benefits satisfy the
requirements for a fixed schedule of payments with respect to such benefits or
payments as required by Treas. Reg. § 1.409A- 3(i)(I)(iv). To the extent such
continued participation by the Executive involves any payment for continued
coverage by the Executive and reimbursement to the Executive, the amount of any
such reimbursement shall be paid to the Executive (or his beneficiary) by
December 31 of the calendar year immediately following the year in which the
Executive pays the actual cost of continued coverage. The amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year. Further, the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

  (iii)

Six-Month Delay in Payment. Notwithstanding anything contained in this agreement
to the contrary, if the Executive is deemed by the Companies at the time of the
Executive’s “separation from service” with the Companies to be a “specified
employee,” then any compensation or benefits to which the Executive becomes
entitled under this agreement in connection with such separation from service
shall not be paid or commence until the date which is the first business day
following the six-month period after the Executive’s separation from service
(or, if earlier, the Executive’s death). Such delay in payment shall only be
effected with respect to each separate payment or benefit to the extent required
to avoid adverse tax treatment to

 

Henderson Employment Agreement Amendment March 2011 (final)

14



--------------------------------------------------------------------------------

Execution Copy

 

 

the Executive, including (without limitation) the additional 20% tax for which
the Executive would otherwise be liable under Section 409A(a)(I)(B) of the Code
in the absence of such delay in payment. Upon the expiration of the payment
delay period, any compensation or benefits which otherwise would have been paid
during the payment delay period (whether in a single sum or in installments) in
the absence of this subparagraph (iii) shall be paid to the Executive or the
Executive’s beneficiary in a lump-sum payment.

 

  (iv) Key Definitions. For purposes of Paragraph 10 of this agreement, the
terms “separation from service” and “specified employee,” and, solely with
respect to subparagraph 10(b)(iv), the term “disability,” shall have the
meanings ascribed to such terms pursuant to Section 409A of the Code and the
related treasury regulations and other applicable guidance.

11. Nondisclosure. During the term of this agreement and thereafter, the
Executive shall not, without the prior written consent of the Board or a person
(other than the Executive) so authorized by the Board, disclose or use for any
purpose (except in the course of his employment under this agreement and in
furtherance of the business of the Companies or any of their respective
subsidiaries) any confidential information, trade secrets, or proprietary data
of the Companies or any of their respective subsidiaries (collectively, for
purposes of this agreement, “Confidential Information”); provided, however, that
Confidential Information shall not include any information then known generally
to the public or ascertainable from public or published information (other than
as a result of unauthorized disclosure by the Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by the Companies or their
respective subsidiaries, as the case may be.

12. Successors and Assigns. This agreement and all rights under this agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors,
and assigns. This agreement is personal in nature, and none of the parties to
this agreement shall, without the written consent of the others, assign or
transfer this agreement or any right or obligation under this agreement to any
other person or entity, except as permitted by Paragraph 14.

13. Notices. For purposes of this agreement, notices and other communications
provided for in this agreement shall be deemed to be properly given if delivered
personally or sent either by next-business-day prepaid express delivery by a
recognized national express delivery service or by United States certified mail,
return receipt requested, postage prepaid, in either case addressed as follows:

 

If to the Executive:    Michael Henderson    c/o CSG Systems, Inc.    9555
Maroon Circle    Englewood, CO 80112

 

Henderson Employment Agreement Amendment March 2011 (final)

15



--------------------------------------------------------------------------------

Execution Copy

 

If to the Companies:    CSG Systems International, Inc.   

and CSG Systems, Inc.

   9555 Maroon Circle    Englewood, Colorado 80112    Attn: Chief Executive
Officer    with a copy to the General Counsel   

of the Companies,

or to such other address as either party may have furnished to the other party
in writing in accordance with this Paragraph 13. Such notices or other
communications shall be effective only upon receipt.

14. Merger, Consolidation, Sale of Assets. In the event of (a) a merger of
Systems with another corporation (other than CSGS) in a transaction in which
Systems is not the surviving corporation, (b) the consolidation of Systems into
a new corporation resulting from such consolidation, (c) the sale or other
disposition of all or substantially all of the assets of Systems, the Companies
may assign this agreement and all of the rights and obligations of the Companies
under this agreement to the surviving, resulting, or acquiring entity (for
purposes of this agreement, a “Permitted Assignee”); provided, that such
surviving, resulting, or acquiring entity shall in writing assume and agree to
perform all of the obligations of the Companies under this agreement; and
provided further, that the Companies shall remain jointly and severally liable
for the performance of the obligations of the Companies under this agreement in
the event of a failure of the Permitted Assignee to perform its obligations
under this agreement.

15. Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

(a) CSGS is merged or consolidated into another corporation, and immediately
after such merger or consolidation becomes effective the holders of a majority
of the outstanding shares of voting capital stock of CSGS immediately prior to
the effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

(b) any person, entity, or group of persons within the meaning of Sections 13(d)
or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the rules
promulgated thereunder becomes the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of thirty percent (30%) or more of the outstanding
voting capital stock of CSGS;

(c) the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other “going private” transaction (other than a transaction
sponsored by the then current management of CSGS);

(d) CSGS dissolves or sells or otherwise disposes of all or substantially all of
its property and assets (other than to an entity or group of entities which is
then under common majority ownership (directly or indirectly) with CSGS);

 

Henderson Employment Agreement Amendment March 2011 (final)

16



--------------------------------------------------------------------------------

Execution Copy

 

(e) in one or more substantially concurrent transactions or in a series of
related transactions, CSGS directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which CSGS conducted
the Sold Business and regardless of whether such disposition is accomplished
through a sale of assets, the transfer of ownership of an entity or entities, a
merger, or in some other manner) and either (i) the fair market value of the
consideration received or to be received by CSGS for the Sold Business is equal
to at least fifty percent (50%) of the market value of the outstanding Common
Stock of CSGS determined by multiplying the average of the closing prices for
the Common Stock of CSGS on the thirty (30) trading days immediately preceding
the date of the first public announcement of the proposed disposition of the
Sold Business by the average of the numbers of outstanding shares of Common
Stock on such thirty (30) trading days or (ii) the revenues of the Sold Business
during the most recent four (4) calendar quarters ended prior to the first
public announcement of the proposed disposition of the Sold Business represented
fifty percent (50%) or more of the total consolidated revenues of CSGS during
such four (4) calendar quarters; or

(f) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.

16. Miscellaneous. No provision of this agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and is signed by the Executive and an officer of CSGS (other than the
Executive) so authorized by the Board. No waiver by any party to this agreement
at any time of any breach by any other party of, or compliance by any other
party with, any condition or provision of this agreement to be performed by such
other party shall be deemed to be a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this agreement have been made by any party that are not
expressly set forth in this agreement.

17. Representations of Companies. The Companies severally represent and warrant
to the Executive that they have full legal power and authority to enter into
this agreement, that the execution and delivery of this agreement by the
Companies have been duly authorized by their respective boards of directors, and
that the performance of their respective obligations under this agreement will
not violate any agreement between the Companies, or either of them, and any
other person, firm, or organization.

18. Non-Solicitation of Employees. For a period of one (1) year after the
effective date of the termination of the Executive’s employment under this
agreement for any reason, whether voluntarily or involuntarily and with or
without cause, without the prior written consent of CSGS the Executive agrees
(i) not to directly or indirectly employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to

 

Henderson Employment Agreement Amendment March 2011 (final)

17



--------------------------------------------------------------------------------

Execution Copy

 

any other person that such other person employ or solicit for employment any
person who then is an employee of the Companies (or either of them) or any of
the respective subsidiaries of the Companies and (ii) not to recommend to any
then employee of the Companies (or either of them) or any of the respective
subsidiaries of the Companies that such employee leave the employ of such
employer.

19. Post-Termination Noncompetition. Because the Confidential Information known
to or developed by the Executive during his employment by the Companies
encompasses at the highest level information concerning the plans, strategies,
products, operations, and existing and prospective customers of the Companies
and their respective subsidiaries and could not practically be disregarded by
the Executive, the Executive acknowledges that the Executive’s provision of
executive services to a competitor of the Companies (or either of them) or any
of the respective subsidiaries of the Companies soon after the termination of
the Executive’s employment by the Companies would inevitably result in the use
of the Confidential Information by the Executive in his performance of such
executive services, even if the Executive were to use his best efforts to avoid
such use of the Confidential Information. To prevent such use of the
Confidential Information and the resulting unfair competition and wrongful
appropriation of the goodwill and other valuable proprietary interests of the
Companies and their respective subsidiaries, the Executive agrees that for a
period of one (1) year after the termination of his employment by the Companies
for any reason, whether voluntarily or involuntarily and with cause, the
Executive will not, directly or indirectly:

(a) engage, whether as an employee, agent, consultant, independent contractor,
owner, partner, member, or otherwise, in a business activity which then competes
in a material way with a business activity then being actively engaged in by the
Companies (or either of them) or any of the respective subsidiaries of the
Companies;

(b) solicit or recommend to any other person that such period solicit any then
customer of the Companies (or either or them) or any of the respective
subsidiaries of the Companies, which customer also was a customer of the
Companies (or either of them) or any of the respective subsidiaries of the
Companies at any time during the one (1) year period prior to the termination of
the Executive’s employment by the Companies, for the purpose of obtaining the
business of such customer in competition with the Companies (or either of them)
or any of the respective subsidiaries of the Companies; or

(c) induce or attempt to induce any then customer or prospective customer of the
Companies (or either of them) or any of the respective subsidiaries of the
Companies to terminate or not commence a business relationship with the
Companies (or either of them) or any of the respective subsidiaries of the
Companies.

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive’s positions with the Companies and that the Executive’s compensation
and benefits under this agreement are sufficient consideration for the
Executive’s acceptance of such restrictions. Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such

 

Henderson Employment Agreement Amendment March 2011 (final)

18



--------------------------------------------------------------------------------

Execution Copy

 

court so as to be reasonable and enforceable and, as so modified by the court,
be fully enforced. Nothing contained in this paragraph shall be construed to
preclude the investment by the Executive of any of his assets in any publicly
owned entity so long as the Executive has no direct or indirect involvement in
the business of such entity and owns less than 2% of the voting equity
securities of such entity. Nothing contained in this paragraph shall be
construed to preclude the Executive from becoming employed by or serving as a
consultant to or having dealings with a publicly owned entity one of whose
businesses is a competitor of the Companies (or either of them) or any of the
respective subsidiaries of the Companies so long as such employment,
consultation, or dealings do not directly or indirectly involve or relate to the
business of such entity which is a competitor of the Companies (or either of
them) or any of the respective subsidiaries of the Companies.

20. Joint and Several Obligations. All of the obligations of the Companies under
this agreement are joint and several; and neither the bankruptcy, insolvency,
dissolution, merger, consolidation, or reorganization nor the cessation of
business or corporate existence of one of the Companies shall affect, impair, or
diminish the obligations under this agreement of the other of the Companies. The
compensation and benefits to which the Executive is entitled under this
agreement are aggregate compensation and benefits, and the payment of such
compensation or the provision of such benefits by one of the Companies shall to
the extent of such payment or provision satisfy the obligations of the other of
the Companies. The Companies may agree between themselves as to which of them
will be responsible for some or all of the Executive’s compensation and benefits
under this agreement, but any such agreement between the Companies shall not
diminish to any extent the joint and several liability of the Companies to the
Executive for all of such compensation and benefits.

21. Injunctive Relief. The Executive acknowledges that his violation of the
provisions and restrictions contained in Paragraphs 11, 18, and 19 could cause
significant injury to the Companies for which the Companies would have no
adequate remedy at law. Accordingly, the Executive agrees that the Companies
will be entitled, in addition to any other rights and remedies that then may be
available to the Companies, to seek and obtain injunctive relief to prevent any
breach or potential breach of any of the provisions and restrictions contained
in Paragraphs 11, 18, or 19.

22. Dispute Resolution. Subject to the provisions of Paragraph 21, any claim by
the Executive or the Companies arising from or in connection with this
agreement, whether based on contract, tort, common law, equity, statute,
regulation, order, or otherwise (a “Dispute”), shall be resolved as follows:

(a) Such Dispute shall be submitted to mandatory and binding arbitration at the
election of either the Executive or the particular Company involved (the
“Disputing Party”). Except as otherwise provided in this Paragraph 22, the
arbitration shall be pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”).

(b) To initiate the arbitration, the Disputing Party shall notify the other
party in writing within 30 days after the occurrence of the event or events
which give rise to the Dispute (the “Arbitration Demand”), which notice shall
(i) describe in reasonable detail the nature of the Dispute, (ii) state the
amount of any claim, (iii) specify the requested relief, and

 

Henderson Employment Agreement Amendment March 2011 (final)

19



--------------------------------------------------------------------------------

Execution Copy

 

(iv) name an arbitrator who (A) has been licensed to practice law in the U.S.
for at least ten years, (B) has no past or present relationship with either the
Executive or the Companies, and (C) is experienced in representing clients in
connection with employment related disputes (the “Basic Qualifications”). Within
fifteen (15) days after the other party’s receipt of the Arbitration Demand,
such other party shall serve on the Disputing Party a written statement
(i) answering the claims set forth in the Arbitration Demand and including any
affirmative defenses of such party, (ii) asserting any counterclaim, which
statement shall (A) describe in reasonable detail the nature of the Dispute
relating to the counterclaim, (B) state the amount of the counterclaim, and
(C) specify the requested relief, and (iii) naming a second arbitrator
satisfying the Basic Qualifications. Promptly, but in any event within five
(5) days thereafter, the two arbitrators so named shall select a third neutral
arbitrator from a list provided by the AAA of potential arbitrators who satisfy
the Basic Qualifications and who have no past or present relationship with the
parties’ counsel, except as otherwise disclosed in writing to and approved by
the parties. The arbitration will be heard by a panel of the three arbitrators
so chosen (the “Arbitration Panel”), with the third arbitrator so chosen serving
as the chairperson of the Arbitration Panel. Decisions of a majority of the
members of the Arbitration Panel shall be determinative.

(c) The arbitration hearing shall be held in Denver, Colorado. The Arbitration
Panel is specifically authorized to render partial or full summary judgment as
provided for in the Federal Rules of Civil Procedure. The Arbitration Panel will
have no power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this agreement, including,
without limitation, the provisions of this Paragraph 22.

(d) If an arbitrator refuses or is unable to proceed with arbitration
proceedings as called for by this Paragraph 22, such arbitrator shall be
replaced by the party who selected such arbitrator or, if such arbitrator was
selected by the two party-appointed arbitrators, by such two party-appointed
arbitrators’ selecting a new third arbitrator in accordance with
Paragraph 22(b), in either case within five (5) days after such declining or
withdrawing arbitrator’s giving notice of refusal or inability to proceed. Each
such replacement arbitrator shall satisfy the Basic Qualifications. If an
arbitrator is replaced pursuant to this Paragraph 22(d) after the arbitration
hearing has commenced, then a rehearing shall take place in accordance with the
provisions of this Paragraph 22(d) and the Commercial Arbitration Rules of the
AAA.

(e) Within ten (10) days after the closing of the arbitration hearing, the
Arbitration Panel shall prepare and distribute to the parties a writing setting
forth the Arbitration Panel’s finding of facts and conclusions of law relating
to the Dispute, including the reason for the giving or denial of any award. The
findings and conclusions and the award, if any, shall be deemed to be
confidential information.

(f) The Arbitration Panel is instructed to schedule promptly all discovery and
other procedural steps and otherwise to assume case management initiative and
control to effect an efficient and expeditious resolution of the Dispute. The
Arbitration Panel is authorized to issue monetary sanctions against either party
if, upon a showing of good cause, such party is unreasonably delaying the
proceeding.

 

Henderson Employment Agreement Amendment March 2011 (final)

20



--------------------------------------------------------------------------------

Execution Copy

 

(g) Any award rendered by the Arbitration Panel will be final, conclusive, and
binding upon the parties, and any judgment on such award may be entered and
enforced in any court of competent jurisdiction.

(h) Each party will bear a pro rata share of all fees, costs, and expenses of
the arbitrators; and, notwithstanding any law to the contrary, each party will
bear all of the fees, costs, and expenses of his or its own attorneys, experts,
and witnesses. However, in connection with any judicial proceeding to compel
arbitration pursuant to this agreement or to enforce any award rendered by the
Arbitration Panel, the prevailing party in such a proceeding will be entitled to
recover reasonable attorneys’ fees and expenses incurred in connection with such
proceedings, in addition to any other relief to which such party may be
entitled.

(i) Nothing contained in the preceding provisions of this Paragraph 22 shall be
construed to prevent either party from seeking from a court a temporary
restraining order or other injunctive relief pending final resolution of a
Dispute pursuant to this Paragraph 22.

23. No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following the termination of his
employment by the Companies; and, except as expressly provided in subparagraphs
10(b)(iv), 10(d)(i), and 10(d)(iv) of Paragraph 10, no amount, payment, or
benefit due the Executive under this agreement shall be reduced, suspended, or
discontinued if the Executive accepts such other employment.

24. Withholding of Taxes. The Companies may withhold from any amounts payable to
the Executive under this agreement all federal, state, and local taxes which arc
required to be so withheld by any applicable law or governmental regulation or
ruling.

25. Validity. The invalidity or unenforceability of any provision or provisions
of this agreement shall not affect the validity or enforceability of any other
provision of this agreement, which other provision shall remain in full force
and effect; nor shall the invalidity or unenforceability of a portion of any
provision of this agreement affect the validity or enforceability of the balance
of such provision. In the event of any conflict between the terms of this
agreement and any other agreement with the Companies relating to the Executive’s
employment, excepting, however, any agreement between the Executive and the
Companies related to the Executive’s participation in or awards under any stock
option, restricted stock or other plan involving the Companies’ equity
securities, the terms of this agreement shall supersede and govern.

26. Counterparts. This document may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute a single agreement.

27. Headings. The headings of the paragraphs contained in this document are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this agreement.

 

Henderson Employment Agreement Amendment March 2011 (final)

21



--------------------------------------------------------------------------------

Execution Copy

 

28. Applicable Law. This agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.

29. Section 409A. The parties intend that any amounts payable and benefits
provided under this agreement and the exercise of authority or discretion
hereunder by the Companies or by the Executive (i) shall be eligible for certain
regulatory exceptions to the limitations imposed on deferred compensation by
Section 409A of the Code or (ii) shall comply with the provisions of
Section 409A of the Code and the Treasury regulations relating thereto, in each
case so as not to subject the Executive to the payment of additional taxes and
interest that may be imposed under Section 409A of the Code. To the extent that
any amount payable or benefit provided under this agreement would trigger the
additional tax or interest imposed under Section 409A of the Code, this
agreement shall be modified to avoid such additional tax or interest and to
preserve, to the nearest extent reasonably possible, the intended benefit to the
Executive.

IN WITNESS WHEREOF, the Companies and the Executive have executed this
Employment Agreement on the day and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Joseph T. Ruble

  Joseph T. Ruble   Executive Vice President CSG SYSTEMS, INC., a Delaware
corporation By:  

/s/ Joseph T. Ruble

  Joseph T. Ruble   Executive Vice President

/s/ Michael Henderson

Michael Henderson

 

Henderson Employment Agreement Amendment March 2011 (final)

22